Field, C. J. delivered the opinion of the
Baldwin, J. and Cope, J. concurring.
The law is well settled, that where a contract for service is made for a fixed period, if the employer discharge the servant before its termination without good cause, he is still liable, and the servant may recover the stipulated wages. In the present case, the steamer upon which Collins was employed as steward was laid up by the defendant in pursuance of a contract made by him to that effect with other parties; but the defendant did not notify Collins that he should no longer employ him, and Collins continued at all times ready t.o perform the service required by the contract. The mere laying up of the steamer did not of course terminate the relation of the defendant as employer, or release him from his obligations to the steward. And even had he discharged the steward, his liability would have continued, there having been no good cause arising from the latter’s conduct for the proceeding. There is no merit in the appeal, and the judgment is affirmed with ten per cent, damages.